DETAILED ACTION
Claims 1, 4-6, 9, 24, 28-32, 35, 39-40 & 42-50 
are pending as amended on 07/19/22.

Response to Amendment
This action is a response to the after-final amendment filed on July 19, 2022 which is hereby entered.  Claims 1, 24, 35 & 44 have been amended as a result of the previous action; all rejections have been withdrawn in light of the further amendments below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with David W. Black on July 28, 2022.
The application has been amended as follows: 

Claim 39 is hereby cancelled.

44. (Currently Amended) A system for attaching a label arranged on a product, wherein the label includes a film of heat shrinkable material and a film of photothermic material, the system comprising:
a plurality of UV light emitters arranged in a plurality of strips, the plurality of UV light emitters including a first UV light emitter;
a plurality of UV light emitter supports, the plurality of UV light emitter supports including a first UV light emitter support and a second UV light emitter support, the plurality of UV light emitter supports configured to support the plurality of strips, wherein the plurality of UV light emitter supports form an irradiation volume;
a controller configured to control the plurality of UV light emitters to irradiate the label arranged on the product in the irradiation volume in order for the photothermic material to heat causing the heat shrinkable material to shrink around the product, wherein the plurality of UV light emitters are arranged such that their light exit surfaces extend substantially in a flat plane parallel to a transport direction of the product, and at least a subset of the plurality of UV light emitters are configured to emit UV light focused at the center of the irradiation volume, wherein the first UV light emitter is configured to emit UV light having a peak wavelength between 200 and 399 nm and at least 90% of the UV light is within a bandwidth of between +/- 30 nm of the peak wavelength,
a conveyor configured to transport the product relative to the irradiation volume;
wherein the first UV light emitter support is arranged on a first side of the conveyor and the second UV light emitter support is arranged on a second side of the conveyor; and
wherein the plurality of strips includes a first strip neighboring a second strip and wherein a distance between the first strip and the second strip is between two times and eight times a width of the strips.

45. (Currently Amended) The system of claim 44, wherein the plurality of UV light emitters includes a second UV light emitter, and wherein the first UV light emitter is disposed at a position proximate [[a]] the center of the irradiation volume and wherein the second UV light emitter is disposed at a position distal the center and further including a first angle between a first line perpendicular to the first UV light support and a second line parallel to a light emitting direction of the first UV light emitter and including a second angle between the first line and a third line parallel to a light emitting direction of the second UV light emitter and wherein the second angle is substantially greater than the first angle.

47. (Currently Amended) The system of claim 44, wherein the plurality of UV light emitters includes a second UV light emitter, and wherein the first UV light emitter is disposed at a position proximate [[a]] the center of the irradiation volume and wherein the second UV light emitter is disposed at a position distal the center and wherein light emitted from the first UV light emitter has a first intensity and wherein light emitted from the second UV light emitter has a second intensity and wherein the second intensity is greater than the first intensity.

Allowable Subject Matter
Claims 1, 4-6, 9, 24, 28-32, 35, 40 & 42-50 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest shrinking labels onto products being transported through a UV irradiation volume wherein a plurality of UV light emitters are arranged on first & second supports such that their light exit surfaces extend substantially in flat planes parallel to a product conveyor and at least some of these UV light emitters are also angled to focus radiation toward the center of said irradiation volume in combination with the other instantly claimed features.  This limitation is present in independent claims 1, 24, 35 & 44, and thus renders these and all associated dependent claims allowable.  The closest prior art teaches other means of UV label shrinking (US 2006/0275564, DE 10 2013 007 411) or other label shrinking techniques/configurations (US 2011/0126960, US 2008/0148691, US 4,325,762), but not the unique methods/devices of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746




/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745